Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 1 of 8




                        EXHIBIT 3
       Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 2 of 8




                                      2 Grand Central Tower
                                    140 East 45th Street, Suite 17A
                                       New York, NY 10017

 Marc L. Mukasey
 212-466-6406
 marc.mukasey@mfsllp.com




                                                                      September 18, 2020

By E-Mail
Jason Casey
Assistant U.S. Attorney
United States Attorney’s Office, District of Massachusetts
John Joseph Moakley U.S. Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210
Jason.Casey2@usdoj.gov


Re:    United States v. Lieber
       20-cr-10111-RWZ

Dear Counsel:

        This letter is respectfully submitted on behalf of defendant Charles Lieber and
supplements our letter dated May 29, 2020, which predated the Superseding Indictment and
receipt of additional discovery materials produced on July 3, July 27, July 30, and August 27,
2020.

       Based on our review of discovery provided thus far, we believe that there is additional
information in the government’s possession, custody, or control that must be provided to the
defendant pursuant to the Fifth and Sixth Amendments to the United States Constitution,
Brady v. Maryland, 373 U.S. 83, 87 (1963), United States v. Agurs, 427 U.S. 97, 106-07
(1976), Giglio v. United States, 405 U.S. 150 (1972), Fed. R. Crim. P. 16, and Local Rule
116.1 and 116.2.

        As previously noted in our correspondence, there is a dedicated China Initiative Task
Force, (the “China Initiative”), “which reflects the strategic priority of countering Chinese
national security threats and reinforces the President’s overall national security strategy. In
addition to identifying and prosecuting those engaged in trade secret theft, hacking and
       Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 3 of 8

Jason Casey
September 18, 2020
Page 2

economic espionage, the initiative will increase efforts to protect our critical infrastructure
against external threats including foreign direct investment, supply chain threats and the
foreign agents seeking to influence the American public and policymakers without proper
registration.” Press Release, Department of Justice, Office of Public Affairs Press, (Jan. 28,
2020), https://www.justice.gov/opa/pr/harvard-university-professor-and-two-chinese-
nationals-charged-three-separate-china-related.

         It is our further understanding that the China Initiative includes, but is not limited to,
the Department of Justice, various U.S. Attorneys’ Offices, the FBI, the U.S. Department of
Health and Human Services (“DHHS”), U.S. Department of Commerce, and U.S. Customs
and Border Protection in addition to the U.S. Intelligence Community (“IC”). Additionally, it
is our understanding there is a National Institutes of Health (“NIH”) investigation group
focused on investigating more than 180 scientists and more than 65 institutions and the
reporting foreign ties (the “NIH Investigation,” collectively with the China Initiative the
“Task Forces”). See NIH Investigates Foreign Influence at U.S. Grantee Institutions, (Oct. 4,
2019), https://nihrecord.nih.gov/2019/10/04/nih-investigates-foreign-influence-us-grantee-
institutions.

        We reiterate our Task Force related discovery requests. Your Letter dated August 4,
2020 objects to our request for discovery beyond the prosecuting attorneys (the U.S. Attorney’s
Office for the District of Massachusetts) and the agencies who participated in the investigation of
the defendant (the Federal Bureau of Investigation, the Defense Criminal Investigative Service,
the Air Force Office of Special Investigations, and the Department of Health and Human
Services).

         First, we disagree with your narrow interpretation of your discovery obligations as it
relates to other agencies. It is well established that the government’s discovery obligations under
Rule 16 extend well beyond a search of its own investigation files. See, e.g., United States v.
Libby, 429 F. Supp. 2d 1, 6 (D.D.C. 2006) (“Documents maintained by other components of the
government which are ‘closely aligned with the prosecution’ must be produced.”) (citations
omitted). Local Rule 116.8 requires the prosecution to “inform all federal, state, and local law
enforcement agencies formally participating in the criminal investigation that resulted in the case
of the discovery obligations set forth in these Local rules and obtain any information subject to
disclosures from each such agency.” Furthermore, the government is required to conduct a
search if the defendant has made an explicit request that certain files be searched, and there is
a non-trivial prospect that the examination of those files will yield material exculpatory
information. United States v. Brooks, 966 F.2d 1500, 1504 (D.C. Cir 1992).

         Second, you acknowledge the discovery obligation for the U.S. Attorney’s Office for
the District of Massachusetts, but we have not received any discovery responsive to this Task
Force request. It cannot be disputed that the prosecutors handling this case, the FBI, HHS, the
IC, and other federal and state agencies have participated in other investigations concerning
the Thousand Talents Plan and the China Initiative. Andrew Lelling, United States Attorney
for the United States District Court for the District of Massachusetts, is one of 8 members on
the DOJ China Initiative Steering Committee. See Information About The Department of
         Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 4 of 8

Jason Casey
September 18, 2020
Page 3

Justice’s China Initiative And a Compilation of China-Related Prosecutions Since 2018,
(Sept. 16, 2020), https://www.justice.gov/opa/information-about-department-justice-s-china-
initiative-and-compilation-china-related. Two other China Initiative cases out of the U.S.
Attorney’s Office for the District of Massachusetts were announced in the DOJ Press Release
the same day as the criminal complaint against Dr. Lieber. See Harvard University Professor
and Two Chinese Nationals Charged in Three Separate China Related Cases, (Jan. 28, 2020),
https://www.justice.gov/opa/pr/harvard-university-professor-and-two-chinese-nationals-
charged-three-separate-china-related.

        Accordingly, please provide all information and material in your possession and in
possession of the Task Forces pursuant to Brady v. Maryland, 373 U.S. 83 (1963) including,
but not limited to:

   I.       Notice of Intent to Use Foreign Intelligence Surveillance Information

    Pursuant to 50 U.S.C. §§ 1806(c) and 1825(d), the government must provide the
defendant with notice of any intent to offer into evidence or otherwise disclose in any
proceeding in the above captioned matter information obtained and derived from electronic
surveillance and physical search conducted pursuant to FISA.

   II.      Full Identity of Witnesses, Inducements to Testify, and Statements.

       The government must provide the defendant with “[a]ll information concerning the
existence and substance of any payments, promises of immunity, leniency, or preferential
treatment, made to prospective government witnesses, within the scope of United States v. Giglio,
405 U.S. 150 (1972) and Napue v. Illinois, 360 U.S. 264 (1959)."

       The government has not identified any co-defendant, cooperating witness, or
confidential source or witness who will testify against the defendant at trial, nor has the
government disclosed the substance of any such testimony. Further, the government has not
disclosed the addresses of such witnesses or any record of prior felony or misdemeanor
convictions which reflect on the credibility of such witnesses. Finally, the government has not
produced all discovery material pertaining to such witnesses, including but not limited to, all
witness statements the government may have in its possession, custody, or control.

       The government must immediately disclose the existence and substance of any
payments, promises of immunity, leniency, preferential or other inducements made to
witnesses, within the scope of United States v. Giglio, 405 U.S. 150 (1972), including any
documents which reflect, or information concerning, any payment promised to or made to the
witness, any requests by the witness for payment, or any items submitted by the witness for
payment, and the dates, times and amounts of any payments or promises given, as well as any
promises of immunity made to the witness and any requests by the witness for immunity.
Pursuant to Giglio, the defendant also demands that the government produce any and all
information in its custody, possession, or control, or that which could be obtained through the
exercise of diligence by the government regarding impeachment material on each and every
       Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 5 of 8

Jason Casey
September 18, 2020
Page 4

witness it plans to or may call to testify against the defendant. This also includes witnesses
employed by the government, co-defendants who may be in cooperation agreements with the
government or have pled guilty, independent persons employed on behalf of the government,
informants, unindicted co-conspirators, and any and all other possible witnesses.

        All such information regarding witnesses who will testify and information that would
impeach their credibility is material to the preparation of the defense and withholding it
compromises the defendant’s ability to present a defense. Counsel cannot adequately
investigate the witnesses or otherwise provide constitutionally effective assistance of counsel
without knowing more information pertaining to who will be testifying on behalf of the
government.

       Because the witnesses’ inducements to testify and prior statements have not been
disclosed, the defendant demands immediate early production of these witnesses' Jencks Act
statements so that the defendant may properly prepare for trial, and avoid any delay of trial in
the event that later disclosure jeopardizes his right to confrontation and a fair trial, as guaranteed
by the United States Constitution. Specifically, the defendant seeks immediate disclosure of:

    a. Information concerning the statements of any cooperating co-defendant and/or
       confidential witness or source or other witness;

    b. Pursuant to 18 U.S.C. 3500, Fed. R. Crim. P. 26.2, Jencks v. United States, 353
       U.S. 657 (1957), and United States v. Garcia, 406 F. Supp. 2d 304, 305–06
       (S.D.N.Y. 2005), all written notes (including rough notes) taken during all
       witness interviews by the government, including all notes taken during or
       regarding conversations with the witnesses’ lawyers;

    c. All text, instant and email messages, and any other written communications
       between the aforementioned witnesses and agents. Text messages between
       agents and witnesses constitute statements under Jencks and therefore must be
       disclosed to the defendant for use at trial. See United States v. Suarez, 2010 U.S.
       Dist. LEXIS 112097, at *15 (D.N.J. 2010) (text messages sent between
       cooperating witness and FBI agents constituted text messages made by
       prospective government witnesses under Jencks). Similarly, email, or any other
       form of written communication between agents and witnesses, which fits within
       the definition of "statement" pursuant to Fed. R. Crim. P. 26.2 must be disclosed
       based on these same principles; and

    d. Pursuant to Fed. R. Crim. P. 26.2(f)(3) and 18 U.S.C. § 3500(e)(3), the grand
       jury testimony (1) of all witnesses who will testify in the government's case in
       chief and; (2) that contains Brady information, even if those witnesses will not
       testify at trial. Statements discoverable under Brady and Jencks include all
       relevant prior statements of a witness, including trial or pretrial testimony and
       reports which include verbatim descriptions of the witness or which have been
       adopted by the witness, and any and all exculpatory or impeaching information.
          Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 6 of 8

Jason Casey
September 18, 2020
Page 5


   e. Pursuant to Fed. R. Crim. P. 16, the bank, tax, and payment information that the
      government subpoenaed to the grand jury.

   f. Information concerning the statements of any payments made by or settlement
      discussions with Harvard University.

   III.      Other Discovery Requested

    A. All information and material known to the government which may be favorable to the
       defendant on the issues of guilt or punishment, within the scope of Brady v.
       Maryland, 373 U.S. 83 (1963), United States v. Bagley, 473 U.S. 667 (1985), and
       Kyles v. Whitely, 514 U.S. 419 (1995). We note the government’s continuing
       obligation to provide any and all exculpatory and impeaching information to the
       defendant, including:

                1. Any other unproduced documents from investigative files that refer to Dr.
                   Lieber including but not limited to any Intelligence Community (IC) files,
                   bank account files or tax files.

                2. Any material or information which affects the credibility of any potential
                   government witness or which would be of assistance in the cross-
                   examination of any potential government witness, including (1) prior
                   criminal records (including juvenile court matters or arrests which did not
                   result in conviction), (2) any records and information revealing prior
                   misconduct or bad acts, (3) inconsistent statements, (4) self-incriminating
                   statements, (5) inconclusive or deceptive performance on any portion of a
                   polygraph examination, (6) any threats, investigations, or possible
                   prosecutions or regulatory actions pending or which could be brought
                   against the potential witness, (7) any supervision status, (8) any pending or
                   potential legal disputes with any local, state or federal government or
                   agency or any self-regulating organization, contractor, or fiscal
                   intermediary, (9) information concerning any possible motive of the
                   potential witness in offering statements or testimony, (10) information
                   concerning any agreements, deals, promises or inducements offered,
                   discussed or made with a potential witness by any local, state or federal
                   government employee, regardless of whether such employee was
                   authorized to offer such to the potential witness, (11) sufficient
                   identification of each occasion on which the potential witness has
                   previously testified so that defense counsel may investigate such matters
                   and obtain transcripts if necessary, (12) personnel and government files
                   concerning the potential witness, and (13) whether the potential witness has
                   ever had his or her credibility or reliability questioned or doubted by any
                   court, prosecutor, law enforcement agent or regulatory agent;
      Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 7 of 8

Jason Casey
September 18, 2020
Page 6

              3. Any material or information concerning other potential witnesses whose
                 testimony might tend to weaken any portion of the government's case, or
                 contradict any government witness, or strengthen the defense case
                 including potential witnesses who have been interviewed or given
                 testimony in connection with related ongoing investigations of fraud or
                 espionage;

              4. Any material or information which might raise questions concerning (1)
                 the probative value of any physical evidence which the government intends
                 to use at trial, or (2) the good faith or thoroughness of the investigation
                 conducted by any law enforcement personnel which contributed to this
                 indictment, or law enforcement reliance on unreliable informants or
                 information;

              5. Any statement, testimony or physical evidence concerning criminal
                 conduct relevant to the allegations contained in the affidavit in support of
                 application for criminal complaint, but that does not include reference to
                 the defendant. This would include, as an example, prior statements of a
                 potential witness in which the potential witness was listing persons known
                 by him or her to have committed relevant criminal acts, where such
                 statement did not include reference to the defendant;

              6. Any notes taken during presentations given by lawyers to members of the
                 China Initiative or NIH Investigation, or handouts or other materials from
                 such presentations;

              7. Transcripts from any depositions or other testimony that any potential
                 government witness for this case gave in any other China Initiative or NIH
                 Investigation proceeding; and

              8. Any testimony that any potential government witness for this case gave in
                 any other China Initiative or NIH Investigation matter.

    B. All information regarding the defendant’ statements, oral and written, and prior
       criminal history.

    C. Any and all documents and tangible objects, which are material to the preparation of
       the defense or are intended for use by the government as evidence in its case in chief.

    D. Reports, examinations, and tests done by or on behalf of the government including
       both employees of the government or others working on the behalf and direction of
       the government.
       Case 1:20-cr-10111-RWZ Document 56-3 Filed 09/30/20 Page 8 of 8

Jason Casey
September 18, 2020
Page 7

    E. If the government intends to call any expert witnesses pursuant to Fed. R. Evid. 702,
       703, or 705, the disclosure of each expert’s name, address, education, training, and
       qualifications, as well as written summaries of testimony which the government
       intends to use, including each witness’ opinions and the basis and reasons for each
       such opinion.

    F. If the government intends to seek to introduce evidence pursuant to Fed. R. Evid.
       404(b), sufficient notice of any intention by the government to introduce evidence in its
       case in chief at trial pursuant to Fed. R. Evid. 404(b), including a description of such
       proposed evidence to a degree that fairly apprises the defendant of its general nature and
       which is sufficiently clear to permit the pretrial resolution of the issue of its admissibility.

    G. All evidence that the government intends to introduce at trial pursuant to the residual
       hearsay exceptions set forth in Fed. R. Evid. 803 and 804.

    H. Pursuant to Fed R. Crim. P. 12(d), complete notice of all evidence that the government
       intends to use at trial that was obtained via search and seizure, electronic (video/audio)
       interception, or through a statement made by the defendant, so that we may timely
       determine whether such evidence is subject to a motion to suppress.

       We ask that you continue to supplement any response to these requests, as required by
Fed. R. Crim. P. 16(c). Additionally, we request that you promptly notify us in writing if you
are unable or do not intend to make available any material requested in this letter, providing
your reason for not doing so.

                                                Sincerely,

                                                Mukasey Frenchman & Sklaroff LLP


                                                Marc L. Mukasey
                                                Torrey K. Young
                                                Counsel for Defendant Charles Lieber
